UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JULY 31, 2007 OR [_] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 0-29248 SMARTIRE SYSTEMS INC. (Name of small business issuer in its charter) British Columbia, Canada Not applicable (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) #150 - 13 RICHMOND, BRITISH COLUMBIA, CANADA V6V 2J1 (Address of principal executive offices) (Zip Code) 604-276-9884 (Issuer's telephone number) SECURITIES REGISTERED UNDER SECTION 12(B) OF THE EXCHANGE ACT: NONE SECURITIES REGISTERED UNDER SECTION 12(G) OF THE EXCHANGE ACT: COMMON STOCK (TITLE OF EACH CLASS) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.|x| Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. |X| Yes |_| No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes |_| No |X| The issuer’s revenues for the fiscal year ended July 31, 2007 were $3,661,821. At October17, 2007, the aggregate market value of common stock held by non-affiliates was approximately $2,700,000 based upon the closing price of $0.005 reported for such date on the OTC Bulletin Board. The number of shares outstanding of our Company's common stock at October 17, 2007 was 541,715,706. Transitional Small Business Disclosure Format (check one): |_| Yes |X| No INDEX Page Page Number Number PART I Item 1. Description of Business 1 Item 1A Risk Factors 13 Item 2. Description of Property 19 Item 3. Legal Proceedings 20 Item 4. Submission of Matters to a Vote of Security Holders 20 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Small Business 20 Item 6. Management's Discussion and Analysis or Plan of Operation 23 Item 7. Financial Statements 30 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 30 Item 8A. Controls and Procedures 30 Item 8B. Other Information 30 PART III Item 9. Directors, Executive Officers and Control Persons; compliance with Section 16(a) of the Exchange Act 31 Item 10. Executive Compensation 34 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item 12. Certain Relationships and Related Transactions 44 PART IV Item 13. Exhibits 45 Item 14. Principal Accounting Fees and Services 56 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION THIS ANNUAL REPORT ON FORM 10-KSB, INCLUDING EXHIBITS THERETO, CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED, AND SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THESE FORWARD-LOOKING STATEMENTS ARE TYPICALLY IDENTIFIED BY THE WORDS "ANTICIPATES", "BELIEVES", "EXPECTS", "INTENDS", "FORECASTS", "PLANS", "FUTURE", "STRATEGY", OR WORDS OF SIMILAR MEANING. VARIOUS FACTORS COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE EXPRESSED IN THE FORWARD-LOOKING STATEMENTS, INCLUDING THOSE DESCRIBED IN "RISK FACTORS" IN THIS FORM 10-KSB. THE COMPANY ASSUMES NO OBLIGATIONS TO UPDATE THESE FORWARD-LOOKING STATEMENTS TO REFLECT ACTUAL RESULTS, CHANGES IN ASSUMPTIONS, OR CHANGES IN OTHER FACTORS, EXCEPT AS REQUIRED BY LAW. PART I As used in this annual report on Form 10-KSB, "we," "us," "our," "SmarTire" and "our Company" refer to SmarTire Systems Inc. and our subsidiaries, unless the context otherwise requires. ITEM 1. DESCRIPTION OF BUSINESS Overview We have three wholly owned subsidiaries: SmarTire Technologies Inc., SmarTire USA Inc. and SmarTire Europe Limited. SmarTire Technologies Inc. was incorporated on June 3, 1988 under the laws of the Province of British Columbia, and was the original developer of our patented technology. SmarTire USA Inc., a Delaware corporation incorporated on May 16, 1997, is our exclusive marketing agency for SmarTire in North America. SmarTire Europe Limited, a United Kingdom corporation incorporated on February 25, 1998, was our exclusive sales and distribution operation for Europe until we began shipping products directly from SmarTire Systems Inc. in February 2007. We are a ”foreign private issuer,” as such term is defined in Rule 3b-4 under the Securities Exchange Act of 1934, and a “small business issuer,” as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934. We voluntarily file annual Reports on Form 10-KSB, Quarterly Reports on Form 10-QSB and Current Reports on Form 8-K with the SEC and are not subject to the proxy rules under Section 14 of the Exchange Act. Our insider reports are filed in Canada on its SEDI (system for electronic disclosure by insiders) at www.sedi.ca. We develop, subcontract our manufacturing, and market technically advanced tire pressure monitoring systems (“TPMSs”), which monitor tire pressure and tire temperature in a wide range of vehicles. Our TPMSs are designed to improve vehicle safety, performance, reliability and fuel efficiency. Although we currently sell TPMSs for trucks, buses, recreational vehicles, passenger cars and motorcycles, our primary sales and marketing efforts are focused on the commercial or truck, bus, recreational and off-highway vehicle markets. -1- Our mission is to become the global leader in providing wireless tire pressure monitoring (“TPM”) solutions for truck, bus, recreational and off-highway vehicles. We are selling our products under the brand “SmartWave” and “SmarTire.” We anticipate that the increasing penetration of wireless technology in the mobile environment and the ability of our products to provide applications in addition to TPMS will provide us with multiple benefits, including the following: · become cash flow positive; · increase the overall value of our technology and the competitiveness of our products; · create opportunities for revenue growth beyond TPM; and · increase the barrier for other companies to enter the commercial or truck, bus, recreational and off-highway vehicle markets for TPM. During January 2007, we took significant actions to reduce our costs. Since September 2006, our overall staff level has been reduced by approximately 45%. As part of this streamlining of operations, we closed our United Kingdom facility at the end of February 2007. This closure has not affected our European sales efforts as we retained our European sales staff. In addition, we were able to reduce our engineering and product development team as we have now completed the development of our tire pressure monitoring system which meets the requirements of our major commercial vehicle customers. Though staffing levels have been reduced we have maintained the ability to meet customer requirements in the areas of sales, technical/engineering support and quality standards. Corporate History We were incorporated under the laws of the Province of British Columbia as TTC/Truck Tech Corp. on September 8, 1987. We were initially formed to develop and market remote data sensing, transmission and processing products incorporating patented technologies to satisfy emerging market requirements in the transportation industry. We completed our initial public offering on the Vancouver Stock Exchange (now the TSX Venture Exchange) on September 11, 1989. On April 13, 1995, we changed our name to UniComm Signal Inc. On December 24, 1997, we changed our name to SmarTire Systems Inc. and effected a reverse stock split pursuant to which our common stock was consolidated on a one for eight basis. On December 16, 1998, our common stock commenced trading on the Nasdaq SmallCap Market. On March 12, 1999, we voluntarily delisted our common stock from the Vancouver Stock Exchange. On May 28, 2003, our common stock ceased trading on the Nasdaq SmallCap Market to be quoted on the OTC Bulletin Board. On February 6, 2003, our company resolved to continue its corporate existence under the Business Corporations Act of the Yukon Territory. As a result, our Memorandum and Articles that constituted our organizational documents were superseded and replaced by Articles of Continuance filed with the Yukon Registrar of Corporations under section 190 of the Business Corporations Act (Yukon Territory) and Bylaw No. 1 adopted by our Board of Directors. Our continuance as a Yukon corporation was approved by special resolution adopted by our shareholders at the annual and extraordinary general meeting held on December 12, 2002. Effective December 10, 2004, we filed a Certificate of Amendment with the Yukon Registrar of Corporations to our Articles of Incorporation to increase the number of our authorized shares of common stock from 300,000,000 shares to an unlimited number of shares. On March 18, 2005, we filed articles of amendment to our articles of incorporation which set forth all the rights and preferences of the series A 5% convertible preferred stock.At our annual and special meeting of shareholders held December 8, 2006, our shareholders approved the continuation of our company from the Yukon Territory to the Province of British Columbia, Canada. Accordingly, we filed a continuation application with the Registrar of Companies for the Province of British Columbia on December 20, 2006 and received a Certificate of Continuation from the Registrar of Companies on December 20, 2006. -2- On December 6, 1996, we acquired the Low Tire Pressure Warning Division of EPIC Technologies, Inc., based in Norwalk, Ohio. The assets that we acquired from EPIC Technologies included specialized testing equipment, patents and certain contractual rights, including the rights under a production program that EPIC had established with Ford Motor Company. Under that production program, the Low Tire Pressure Warning System that we acquired from EPIC Technologies was offered by Ford Motor Company as an option on Lincoln Continental models until the end of December 2001 when that particular model was discontinued. Our acquisition of EPIC Technologies' Low Tire Pressure Warning Division accelerated our entry into the passenger car market. Recognizing the emerging demand for TPMSs in passenger cars and light trucks, we modified the new car version of the technology that we had acquired from EPIC Technologies for use in existing vehicles. This product was launched into the automotive aftermarket in June 1997 to support the market introduction of run-flat tires. Automotive aftermarket products are sold as optional add-on products for automobiles and are produced by third-party suppliers such as our company. The aftermarket consists of retailers including tire retailers, automotive electronic stores and accessory shops, which sell products directly to consumers. Aftermarket products are distinguishable from OEM products that are sold as options offered directly by or through the manufacturer of the automobile. OEM products may be produced by third party suppliers as well, but are sold to automobile manufacturers rather than to end-users. The TPMSs that we supplied to Ford Motor Company for use on Lincoln Continentals is an example of an OEM product. On April 20, 1998, we established a strategic alliance with TRW Inc., a large U.S.-based automotive parts supplier. The strategic alliance was based on four agreements between the parties: an Equity Agreement, a Cooperation Engineering Agreement, an Original Equipment Manufacturer License Agreement and a Manufacturing Agreement. The agreements provided for joint engineering and development activities between the parties, and TRW was granted exclusive marketing and distribution rights for some of our products. In addition, TRW had exclusive rights in the original equipment market for any tire monitoring products that it developed jointly with us and we had exclusive rights in the automotive aftermarket. Effective August 31, 2001, we restructured our strategic alliance with TRW. As a result of the restructuring, most of the agreements that we had entered into with TRW in 1998 were terminated. However, TRW retained its equity position in our company. By terminating our joint development obligations with TRW and each party’s exclusive rights to the products developed, the restructuring effectively provided us with immediate access to all levels of the global automotive and transportation industries. In December 2002, we entered into an eight-year supply commitment letter for TPMSs to be offered as part of the OEM package on certain vehicles produced by Aston Martin. We are committed to supply the systems in response to purchase orders submitted by Aston Martin from time to time. In 2006, Aston Martin initially installed TPMSs on the V12 Vanquish. In September 2004, Aston Martin began purchasing TPMSs for installation on its DB9 model that went into production in 2004. Aston Martin recently began purchasing TPMSs for installation on its V8 Vantage that went into production in 2005. We completed the development and launch of our second generation TPMSs for the passenger car and light truck market during the fiscal year ended July 31, 2001. We introduced our motorcycle TPMSs for sale into the aftermarket in September 2002. In February 2004, we introduced a substantially improved second generation motorcycle TPMSs, which we began shipping to our customers in May 2004. Responding to changing market conditions, we have now shifted our focus to commercial vehicles, buses, recreational vehicles and off-highway vehicles. -3- In February 2003, we signed a manufacturing, co-marketing and development agreement with Hyundai Autonet Company, Ltd. ("HACO") an established Korean automotive electronics supplier. Under this agreement, HACO and our company agreed to co-develop, manufacture and distribute tire monitoring products to HACO original equipment vehicle manufacturers and the automotive aftermarket in Korea. The agreement provided for the payment to us by HACO of a total of $300,000 in fees, to cover the cost to develop a receiver and transmitter that can be used in the Korean and Japanese markets. As of July 31, 2006, we had received payments under this agreement in the approximate amount of $232,500. In September, 2006 we negotiated and received a final settlement payment of $54,000. Additional revenues will accrue if HACO wins supply agreements from its target customers. In October 2003, we signed a contract manufacturing services agreement with HACO. Under the terms of the agreement, HACO agreed to manufacture our proprietary line of TPMSs for sale and distribution globally by SmarTire. On November 21, 2005, we and HACO mutually terminated our contract manufacturing agreement. This termination was caused by HACO's acquisition by Hyundai Motor Company. The termination has not impacted our business nor did we incur any costs of termination. On September 5, 2005 we achieved registration to ISO/TS 16949:2002, the quality management standard for the automotive and commercial vehicle industry industries. The certification applies to our design and manufacture of wireless sensing and control systems for the global transportation industry. We were registered to ISO/TS 16949:2002 by VCA, an organization with more than 30 years of automotive industry experience and a client base that includes the major North American automotive companies and many of their Tier 1 suppliers. This registration positions us to meet the quality requirements of new and existing OEM customers. The cornerstone of the ISO/TS 16949:2002 registered system is the recognition of our ability to meet customer requirements throughout all levels of the organization. On October 12, 2005, we entered into a seven year Marketing and Distribution agreement with DANA Corporation through its Heavy Vehicle Technology and Systems Group. Under the contract Dana will market and sell SmarTire’s tire monitoring systems to OEM and aftermarket customers throughout North America, Mexico, Australia and New Zealand. The companies will collaborate on marketing opportunities to meet the needs of their global customers and markets. DANA is a leading Tier I supplier in the design and manufacture of commercial vehicle drive train components for medium and heavy duty vehicles for sale to original equipment manufacturers and associated original equipment service and the independent aftermarket. On November 21, 2005, we entered into a manufacturing agreement with Vansco. Under the agreement, Vansco manufactures key subsystems for SmarTire’s wireless gateway family of products. Vansco specializes in the design and manufacture of electronic, electro-mechanical and electro-hydraulic controls and instrumentation and offers engineering design expertise in system integration, hardware, software, wire harness and electronics packaging. Vansco was founded in 1978 by Ed and Terry Van Humbeck in Winnipeg, Canada. Focused on the global heavy equipment market, it has more than 1000 employees and more than $200 million in sales. With the recent addition of the Morton, Illinois, plant, Vansco will support its customer base from three North American plants and from a more recent acquisition of a plant in Forssa, Finland. Vansco provides global sales, applications engineering, design, manufacturing and service support. In 2004, Vansco was acquired by Kilmer Capital Partners and Borealis Private Equity. Vansco serves a strong customer portfolio of top-tier, OEMs, many of which are international leaders in their respective markets. During fiscal 2006, several bus manufacturers in North America and Europe selected us to supply TPMSs for installation on new and existing buses. In addition, certain RV manufacturers in the United States selected us to supply TPMSs for installation on new vehicles and we increased our sales to the recreational vehicle (“RV”) aftermarket mainly as a result of a new relationship with Camping World. -4- During January 2007, we took significant actions to reduce our costs. Since September 2006, our overall staff level has been reduced by approximately 45%. As part of this streamlining of operations, we closed our United Kingdom facility at the end of February 2007. This closure has not affected our European sales efforts as we retained our European sales staff. In addition, we were able to reduce our engineering and product development team as we have now completed the development of our tire pressure monitoring system which meets the requirements of our major commercial vehicle customers. During our fourth quarter of fiscal 2007, we made significant progress on selling to our largest target market, the commercial market as we began to supply Dana Corporation with our TPMSs for aftermarket installation on commercial transportation vehicles including vehicles supplied by International Truck and Engine Corporation, the largest commercial vehicle dealer organization in the United States. In addition, during our fourth quarter of fiscal 2007 we signed an agreement to supply our TPMSs to Deere & Company, a leading global manufacturer of vehicles in the construction, mining and forestry sectors. The off-highway or off-the-road (OTR) market is a key part of our business strategy and we believe that our agreement to supply Deere & Company is a major step forward in our effort to penetrate the original equipment manufacturer (“OEM”) segment of this market. On August 3, 2007, we entered into a three year agreement with GE Sensing Inc. (“GE”) dated July 23, 2007 in an effort to confirm the continued supply of GE’s NPX pressure sensors, which are a key component ofour tire pressure monitoring systems.To date, we have been purchasing these NPX pressure sensors from GE on an open order basis. On September 12, 2007, we filed a complaint against Siemens VDO Automotive Corp. and Schrader-Bridgeport International, Inc. in the United States District Court for the Eastern District of Virginia alleging infringement of its United States Patent No. 5,231,872, entitled “Tire Monitoring Apparatus and Method.” Corporate Information Our principal executive offices are located at 150-13151 Vanier Place, Richmond, British Columbia, V6V 2J1, and our telephone number is (604) 276-9884. Our website is located at www.smartire.com. Our SEC filings are available to the public from our website or at www.sec.gov. Government Regulations Our products are subject to regulation by the government agencies responsible for radio frequencies in each country that our TPMSs will be sold. For example, in the United States approval must be received from the Federal Communications Commission for each product. Some countries require additional governmental approvals in certain circumstances. For example, in the United Kingdom, all electronic equipment to be installed in emergency and police vehicles must be approved by the Vehicle Installation Development Group, a governmental body. Also, as a practical matter, certain nongovernmental approvals may be necessary for market acceptance of our products in certain countries. For example, the approval of TUV (an independent testing company) is considered necessary to market our TPMSs in Germany. We believe that we have all of the necessary governmental approvals for our current TPMSs in our intended market countries. As each new TPMS is introduced to the market, we intend to apply for the necessary approvals. -5- Our sales and marketing efforts are not focused on the passenger car market, but with the implementation of the Transportation Recall Enhancement, Accountability, and Documentation Act of 2000 (“TREAD Act”) which only applies to passenger automobiles sold in the United States, we believe that other motor vehicles, including medium and heavy trucks, buses and recreational vehicles will be impacted by this legislation in subsequent years. We also believe that the TREAD Act is positively influencing commercial vehicle manufacturers’ adoption of tire pressure monitoring. It is difficult to predict the magnitude of the expected sales increase or the exact timing of the increase since our products will continue to face competition from other TPMSs manufactured by our competitors, and the timing of additional legislative initiatives on tire safety, if any, in the United States and abroad remains uncertain. Strategic Alliances Our strategy includes the establishment of alliances to assist in the development and marketing of our products and technologies. Our existing strategic alliances include the following: Dana Corporation. On October 12, 2005 we entered into a seven year Marketing and Distribution agreement with Dana Corporation through its Heavy Vehicle Technology and Systems Group. Under the contract Dana will market and sellour tire monitoring systems to OEM customers throughout North America, Mexico, Australia and New Zealand. The companies will collaborate on marketing opportunities to meet the needs of their global customers and markets. Dana is a leading Tier I supplier in the design and manufacture of commercial vehicle drive train components for medium and heavy duty vehicles for sale to original equipment manufacturers and associated original equipment service and the independent aftermarket. Vansco electronics LP. On September 12, 2003, we entered into a development and supply agreement with Vansco Ltd. This agreement provided for the combination of Vansco's vehicle communication expertise with our proven radio frequency technology to create a high sensitivity, weatherproof, J1939 controller area network ("CAN"), chassis-mounted receiver. Vansco manufacturers this receiver for us. GE Nova Sensor. In 2004, our application specific integrated sensor ("ASIS") procurement strategy was refined to begin procuring the high and low pressure ASIS’s from GE Novasensor. On August 3, 2007, we entered into a three year agreement with GE Sensing Inc. (“GE”) dated July 23, 2007 in an effort to confirm the continued supply of GE’s NPX pressure sensors. Alligator Ventilfabrik GmbH. On December 10, 1999, we entered into an agreement to develop valve stem designs and tire monitoring electronic packaging for new market applications and new tire monitoring technologies with Alligator Ventilfabrik GmbH ("Alligator"). Based in Giengen, Germany, Alligator currently supplies us with valve stems that allow the attachment of tire monitoring sensors inside the tire. Products Our active tire monitoring systems generally include several key components, including pressure and temperature sensor/transmitters mounted inside the tires, a receiver module that collects the information from the sensor/transmitters wirelessly, and a display device that communicates tire temperature and pressure information, alert conditions and location of alerts to the driver. Additionally, we offer a wide variety of service and maintenance tools to support any system implementation. We have developed numerous tire monitoring systems for the commercial vehicle, bus, off-highway, recreational, passenger car and motorcycle market sectors which are marketed under the SmarTire and SmartWave brand names. -6- Sensor/transmitters Industrially designed for the harsh tire environment, the sensor/transmitters are mounted to the wheel rim and measure internal tire pressure and air temperature. The units transmit data to the receiver at regular intervals, but if they detect a pressure change or an over temperature condition, the unit will break its regular schedule and transmit data immediately. Receivers The receiver, or “wireless gateway”, captures transmissions from the sensors and analyzes the data using proprietary algorithms and user-defined settings. If it determines that a tire is under-inflated or running over temperature, an alert is automatically triggered and sent to the display or third-party unit to transfer the information to the fleet manager. The receivers are the central processing units of the system, holding vehicle configuration data and specific set-up parameters and offer connection to the vehicle's J1939 communications network to provide a standard industry interface. Displays There are various display options, depending on the specific application. These range from simple warning lights or lamps that inform the driver of a tire issue to fully featured graphical displays that show pressure and temperature data and allow access to programming of the various system parameters. Additionally, for OEM integration, SmarTire interacts with third-party display devices via the J1939 interface. Tools We offer a number of service tools that both support the system in the field and help to improve tire maintenance operations of the fleets. These range from simple tools that wirelessly provoke the sensor to transmit its information, to more complex tools that display the information and provide a programming interface. Miscellaneous equipment In order to provide a complete system solution, we provide all miscellaneous components required to the OEM or the aftermarket channel. This can be anything from specific antenna components or wire harnesses to complete kit solutions that are ready to go out of the box. Included within this area are all the support materials that ensure our sales channels are informed and understand the operation and diagnostic options for the systems. Product Development We continually monitor the competitiveness and acceptance of our products via direct market feedback, competitive benchmarking and ongoing research and development efforts. In most cases, our products are designed for universal application to allow for widespread use within our target markets and to ensure we achieve the best return on investment. We have engineered flexibility and additional functionality options as part of our system, such as the opportunity to include future wireless sensing product applications within our wireless gateway. This helps to ensure that not only are our current products competitive, but that we have ongoing opportunities to expand our system.We also work closely with OEM’s, aftermarket sales channels and industry recognized development partners to ensure our product roadmap fits the needs of each target market sector, and where necessary we will tailor specific customer solutions. In October 2006, we announced that we had filed a comprehensive patent application in the United States for an external valve sensor used in our tire pressure monitoring systems. The external valve sensors were specifically designed to address the needs of the commercial vehicle industry and offer practical installation and maintenance improvements over current solutions. They complement the existing internal sensor products.We anticipate releasing the sale of these external sensors during fiscal 2008. -7- Marketing Our current marketing strategy focuses on sales of our TPMSs for OEM and after market applications in the commercial or truck, bus, recreational and off-road industrial vehicle markets. Our ultimate goal is to become a wireless gateway system provider of multiple applications beyond TPMS. In order to realize this goal, we are marketing our basic wireless platform (Smartwave) to vehicle OEMs. Once installed, this platform has the ability to receive data wirelessly from a variety of sensor types. Our selling proposition to the OEM’s is currently focused on TPMSs as this is a mature application of our technology. Because the major financial benefit of properly maintained tires is reduced fuel consumption and increased tire life we believe that the high cost of fuel and rubber provides a strong value proposition to justify the purchase of our TPMS by our customers. The cost of fuel and rubber is forecasted to continue to increase which will serve to increase the value of our products to our customers and increase adoption rates. Our strategy is to provide high quality TPM products to the OEM market which incorporates the highest level of technology possible, at a competitive price. After successful implementation of this strategy, we plan to develop and sell additional sensor applications through utilization of the Smartwave wireless platform as we believe this will provide additional revenue growth opportunities for us and our channel partners. The sales effort to commercial or truck vehicle OEM’s is in conjunction with Dana Commercial Systems, our marketing partner in North America, New Zealand and Australia and supported by Smartire sales and technical support teams. A marketing partner is being sought for the European and other world markets. As TPM is a new product offering in our target market segments there is a demand for TPM for installation on existing fleet vehicles. We plan to meet this demand through strategic channel partnerships. Our primary choice for distribution is the OEM dealer networks with sales and service support provided by Dana Commercial Systems and our sales teams. We believe that the TREAD Act, which requires tire monitoring for all new passenger cars in the USA, is accelerating the acceptance of wireless systems for the commercial vehicle industry. We believe that it is likely that this legislation will be expanded to cover these vehicles in the United States and that other markets will follow. Based on discussions with our customers, including Dana Commercial Systems, we anticipate the use of wireless technology to rapidly expand from tire pressure monitoring to applications such as brake monitoring, alarm and security systems, vehicle maintenance and other sensing and control applications. Buses Our TPMSs are marketed to the Bus/Coach OEMs directly utilizing our sales team. Our goal is to provide our TPMSs to bus users as a factory installed component and to retrofit existing buses. The approach is analogous to our efforts to OEMs in the commercial vehicle segment. To assist fleets in monitoring their buses, we have integrated our TPMS with a number ofthird-party telematic device providers. Recreational Vehicles (RV) Our TPMSs are marketed to the RV OEMs directly utilizing our sales team. Our goal is to provide our TPMSs to RV users as a factory installed component. The approach is analogous to our efforts to OEMs in the commercial vehicle segment. We also sell our products to the RV after market segment. Our channels follow a traditional distribution model with Camping World as the most notable retailer/distributor. -8- Off-road industrial vehicles (OTR) Our TPMSs are marketed to the OTR OEMs directly utilizing our sales team. Our goal is to provide our TPMSs to off road commercial users as a factory installed component. The approach is analogous to our efforts to OEMs in the commercial vehicle segment. Competition Tire monitoring products can generally be divided between two basic types: direct technology and indirect monitoring technologies. As described in the National Highway Traffic Safety Administration's report, direct tire monitoring technology such as that employed in our products currently provides substantial advantages over indirect monitoring technology. However, several of our competitors and potential competitors have long and established relationships with commercial vehicle and passenger car OEMs and suppliers, which may make it more difficult for us to compete in the OEM market. Our main competitors with respect to direct TPMSs include the following companies: Siemens Automotive AG is a producer and large supplier of high-tech automotive electronic systems. Siemens Automotive's product portfolio focuses on electronic modules and systems including anti-lock brake systems and airbag electronics. Siemens Automotive has entered the market and offers direct TPMSs to OEMs. Although previously restricted to the automotive markets Siemens has recently announced it’s intention to develop a TPMS for the commercial market. Schrader Bridgeport is allegedly the world's largest producer of tire valves and tire-pressure measurement equipment with over $140 million in annual sales. Schrader has been in the passenger car TPMSs market since 1996 and their systems have been used by various OEMs. As a transmitter supplier, Schrader has mainly teamed with separate receiver suppliers to acquire OEM contracts. To our knowledge, current TPMSs business is restricted to the passenger car OEMs. BorgWarner acquired BERU in February 2005. Beru previously acquired Doduco and its tire monitoring technology. The Company has been supplying TPMSs primarily as an option to vehicle manufacturers based mainly in Germany. To our knowledge, the system requires the use of transmitters attached to the valve stem (inside the tire/wheel assembly), receiving antennas at each of the wheel wells, wiring harness for conveying data to the receiver and some form of in-dash display. This system has been developed primarily for the OEM market for passenger car applications. In addition, BorgWarner is promoting a commercial vehicle TPMS. Wabco is a producer of ABS braking products for the commercial vehicle industry. Wabco jointly developed their IVTM system with Michelin for commercial vehicles. The system consists of externally mounted wheel-fitted modules which regularly measure and transmit tire inflation pressure, via an electronic control unit, to an in-cabin dashboard display monitor. Equipped with visual and acoustic warning signals, the display can warn drivers of abnormally low tire pressure, slow leaks and punctures. Pacific Industrial Co. Ltd., a Japanese company, has developed a product that measures the air pressure in each tire and sends the data to a receiver mounted inside a vehicle. The products are available on a few vehicles manufactured in Asia, some of which are imported into North America. We believe that Pacific Industrial's products resemble the BorgWarner approach to tire monitoring with additional antennas and wiring harnesses. -9- TRW Automotive U.S. LLC is a producer of safety and security systems for the global automotive market. It supplies advanced technology products and services to the automotive markets. From December 1998 to August 2001, we and TRW jointly developed advanced tire monitoring technology and each has access to this technology, which encompasses some of our current products. During this period, we and TRW jointly developed a common application specific integrated sensor chip which we use for some of our existing products. To our knowledge TRW current TPMS business is restricted to the passenger car OEMs Our Competitive Strengths Our competitive strengths include the following: · we can leverage several years of experience dedicated specifically to tire monitoring, which we believe is greater than any other company in the world; · we believe that our tire monitoring solutions are installed on a greater variety of automobiles, trucks, industrial and agricultural equipment and other types of vehicles than any other company in the world; · our experience in OEM and aftermarket give us unmatched knowledge and expertise in end customer issues and reliability concerns; · we believe we are the established leader in tire monitoring performance technology; · we have a strong patent portfolio complemented by access to all required intellectual property; · Our customers have advised that we have the best in Class transmitter radio frequency ("RF") performance; · based on our field data, we have the best in class transmitter power management technology; · we have the ability to measure tire temperature as well as pressure; · we provide flexible sensor mounting solutions; · we are able to optimize the RF output characteristics during rotation of wheel assembly which provides consistent radiation patterns; · we have the ability to interface with existing commercial vehicle communication networks which allows our system to easily integrate with OEM commercial vehicles; · our technology prevents RF collision at start-up and minimizes potential interference from other transmitters; and · we provide consistent life performance even at low temperatures and we can reduce the risk of chemical volatility at higher temperatures. -10- Indirect Competition Automatic tire inflation systems One development that could affect the market for commercial vehicle, OTR and bus TPM is the use of automatic tire inflation systems. This system monitors the overall pressure in the air system that supplies all tires and re-inflates if it determines there has been a significant drop in pressure. “Chip-in-tire” One development that could affect the market for commercial vehicle, OTR and bus/RV TPM is the use of a "smart chip". This is a sensor chip that provides varying degrees of data and is manufactured into tires. We believe that Goodyear, Bridgestone/Firestone and Michelin have completed some development of such a device. Raw Materials and Principal Suppliers We contract the manufacture of our products to third parties. These manufacturers normally provide turnkey operations whereby the manufacturer is responsible for purchasing the component parts for our TPMSs. Presently, Vansco provides turnkey operations with respect to the manufacture of our commercial transmitters and receivers and we purchase component parts for other products and deliver them to our contract manufacturers. We also purchase component parts on our own account for engineering and prototype development purposes. Certain of the components and raw materials used in our products are difficult to obtain and/or require purchase commitments far in advance of the manufacturing date. At present, our relationships with our current suppliers are generally good and we expect that the suppliers will be able to meet the anticipated demand for our products through fiscal year 2008. Dependence on Certain Customers Due to the early stage development of the tire pressure market in general and for our Company, we are still dependent on major customers. During fiscal 2007 we earned 58% of our revenue (2006-62%) from 2 (2006-3) customers representing 10% or more of our total sales . We expect that this dependence will be reduced as we start to realize sales through our relationships with new customers and through our strategic alliances, including our alliance with Dana Corporation. Proprietary Protection Our intellectual property is important to protecting our competitive advantage and expanding our TPMSs market share. We rely on a combination of patents, trade secret laws, confidentiality procedures, contractual provision and legal action s to protect our intellectual property. -11- We hold several patents for our current technologies, which are listed below: · United States Patent 5,231,872 addresses the technology in our tire monitoring product. It was issued on August 3, 1993 and expires August 3, 2010. · United States Patent 5,285,189 addresses the technology in our abnormal tire condition warning system. It was issued on February 8, 1994 and expires February 8, 2011. We purchased this patent from EPIC Technologies, Inc. in December 1996. · United States Patent 5,335,540 addresses the technology in our tire monitoring product. It was issued on August 9, 1994 and expires August 9, 2011. · United States Patent 5,559,484 addresses certain technology in our data logging tire monitor with condition predictive capabilities and integrity checking. It was issued on September 24, 1996 and expires September 24, 2013. We purchased this patent from EPIC Technologies in December 1996. · United States Patent 5,945,908 addresses certain other technology in our data logging tire monitor with condition predictive capabilities and integrity checking. It was issued on August 31, 1999 and expires on August 31, 2016. We purchased this patent from EPIC Technologies in December 1996. · United States Patent 6,357,883 addresses the technology for a wheel component with a cavity for mounting a housing for measurement apparatus. It was issued on March 19, 2002 and expires March 19, 2019. · United States Patent 6,805,000 addresses the technology for a wheel component with a cavity for mounting a housing for measurement apparatus. It was issued on October 25, 2004 and expires October 25, 2021. In October 2006, we filed a patent application in the United States for an external valve sensor used in our tire pressure monitoring systems. In addition to our patents, we also have access to a number of other patents under our license agreements with TRW. We restructured our strategic alliance with TRW effective August 31, 2001. As part of the restructuring, we received a royalty-free license from TRW to utilize technology developed during the term of the Cooperative Engineering Agreement that is patented, now or in the future, by TRW. We have granted a parallel royalty-free license to TRW. Research and Development We spent the following amounts on engineering, research and development activities during the fiscal years ended July 31, 2007 and 2006: 2007 - $2,734,148 ($2,418,603 excluding non-cash compensation expense) 2006 - $1,891,961 ($3,161,647 excluding non-cash compensation recovery) We expect to continue to invest inresearch and development activities as we integrate our current products into vehicle platforms of various OEMs seeking to satisfy the needs of their customers and as we initiate work on new products that complement our wireless gateway strategy. -12- Costs of compliance with any environmental laws Although we are required to comply with environmental laws regarding the disposal of certain hazardous, the cost of compliance is not significant. Liability Insurance We are exposed to potential product liability risks that are inherent in our products. Although we have not experienced any product liability claims to date, any such claims may have a material adverse impact on us. See "Risk Factors." Although we have product and directors and officers' liability insurance, there can be no assurance that our insurance coverage would be adequate in term and scope to protect us against material financial effects in the event of a successful claim. We currently do not carry commercial general liability insurance providing comprehensive product liability coverage in all instances. We may in the future obtain such insurance provided it can be obtained at reasonable prices. Number of Total Employees and Number of Full-time Employees At October 17, 2007, we had thirty full-time employees, one part-time employee, one employee on a leave of absence and one consultant. Excluding the consultant, seven are in marketing, sixteen of whom are in engineering, research and development, (which includes product management, quality assurance and production employees) and nine are administrative and executive personnel. There is no collective bargaining agreement in place. ITEM 1A. RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the following material risks, together with the other information contained in our form 10-KSB, before you decide to buy our common stock. If any of the following risks actually occur, our business, results of operations and financial condition would likely suffer. In these circumstances, the market price of our common stock could decline, and you may lose all or part of your investment. RISKS RELATED TO OUR BUSINESS WE MAY NOT BE ABLE TO OBTAIN ADDITIONAL FINANCING THAT WE MAY REQUIRE TO FUND OUR OPERATIONS. As discussed under the headings, "Management's Discussion and Analysis - Liquidity and Capital Resources" and "Management Discussion and Analysis - Future Operations," weanticipate we will require additional financing to fund our operations. In addition, any additional equity financing may involve substantial dilution to our stockholders. If we fail to raise sufficient financing to meet our cash needs, we will be forced to scale down or perhaps even cease the operation of our business, which may result in the loss of some or all of your investment in our common stock. -13- WE HAVE A HISTORY OF OPERATING CASH LOSSES AND FLUCTUATING OPERATING RESULTS, WHICH RAISE SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. Since inception through July 31, 2007, we have incurred aggregate losses of $124,796,374. Our losses from operations and cash used in operations for years ended July 31, 2007 and July 31, 2006 were $6,758,337 and $4,780,060 and $6,804,242 and $7,876,553 respectively. There is no assurance that we will operate profitably or will generate positive cash flow in the future. In addition, our operating results in the future may be subject to significant fluctuations due to many factors not within our control, such as the unpredictability of when customers will order products, the size of customers' orders, the demand for our products, the level of competition or general economic conditions. Although we believe that revenues will increase, we also expect an increase in development costs and operating costs, although at a significantly lower rate than our increase in revenues. Consequently, we expect to incur operating losses and negative cash flow until our products gain market acceptance sufficient to generate a commercially viable and sustainable level of sales, and/or additional products are developed and commercially released and sales of such products made so that we are operating in a profitable manner. The Auditors' Report on our July 31, 2007 consolidated financial statements includes an additional comment that states that there exists substantial doubt about our ability to continue as a going concern. The financial statements do not include any adjustments as a result of this uncertainty. OUR 5% AND 10% CONVERTIBLE DEBENTURES AND OUR PREFERRED SHARES PROVIDE FOR VARIOUS EVENTS OF DEFAULT THAT WOULD ENTITLE THE HOLDERS TO REQUIRE US TO IMMEDIATELY ACCELERATE FULL REPAYMENT OF ALL DEBENTURES AND PREFERRED SHARES OUTSTANDING AND ACCRUED INTEREST THEREON OR, NOTWITHSTANDING ANY LIMITATIONS CONTAINED IN THE DEBENTURES AND PREFERRED SHARES AND/OR THE SECURITIES PURCHASE AGREEMENT, TO CONVERT ALL DEBENTURES OUTSTANDING AND ACCRUED INTEREST THEREON INTO SHARES OF OUR COMMON STOCK. IF AN EVENT OF DEFAULT OCCURS, WE MAY BE UNABLE TO IMMEDIATELY REPAY THE AMOUNT OWED AND ANY REPAYMENT MAY LEAVE US WITH LITTLE OR NO WORKING CAPITAL IN OUR BUSINESS. Some of the events of default include matters over which we may have some, little or no control. If a default occurs and we cannot pay the amounts payable under the convertible debentures and preferred shares in cash (including any interest on such amounts and any applicable late fees under the convertible debentures), the holders of the debentures and preferred shares may protect and enforce their rights or remedies either by suit in equity or by action at law, or both, whether for the specific performance of any covenant, agreement or other provision contained in the convertible debentures, in the related securities purchase agreement or in any document or instrument delivered in connection with or pursuant to the convertible debentures, or to enforce the payment of the outstanding convertible debentures or any other legal or equitable right or remedy. In addition, any repayment that we are required to make may leave us with little or no working capital in our business. This would have an adverse effect on our continuing operations. We do not currently have a reasonable basis to believe that we will have the financial ability to make all payments on our convertible debentures and preferred shares. Please refer to notes 9 and 11 in the financial statements for a description of the events of default under the 5% and 10% convertible debentures, preferred sharesand the consequences of such defaults. -14- WE MAY EXPERIENCE SIGNIFICANT AND RAPID GROWTH IF WE ARE ABLE TO CAPITALIZE ON THE EXPANSION OF THE TIRE MONITORING MARKET. IF WE ARE UNABLE TO HIRE AND TRAIN STAFF TO HANDLE SALES AND MARKETING OF OUR PRODUCTS AND MANAGE OUR OPERATIONS, SUCH GROWTH COULD MATERIALLY AND ADVERSELY AFFECT US. We intend to proceed with initiatives intended to capitalize on the expansion of the tire monitoring market that is occurring as a result of the increase in oil prices and the increase in the cost of rubber. This could potentially lead to significant and rapid growth in the scope and complexity of our business. Any inability on our part to manage such growth effectively will have a material adverse effect on our product development, business, financial condition and results of operations. Our ability to manage and sustain growth effectively will depend, in part, on the ability of our management to implement appropriate management, operational and financial systems and controls, and the ability of our management to successfully hire, train, motivate and manage employees. TECHNOLOGICAL CHANGES IN OUR INDUSTRY COULD RENDER OUR PRODUCTS NON-COMPETITIVE OR OBSOLETE AND CONSEQUENTLY AFFECT OUR ABILITY TO GENERATE REVENUES. The markets in which we operate are subject to technological change, evolving industry standards and changes in customer demands. The introduction of products embodying new technologies and the emergence of new industry standards could render our existing products obsolete and unmarketable. Although we are confident that our TPM technology and products are technologically advanced and currently competitive, we believe that our long-term success will depend upon our ability to continuously develop new products and to enhance our current products and introduce them promptly into the market. If we are not able to develop and introduce new products, our business, financial condition and results of operations could be adversely affected. WE CARRY A REASONABLE AMOUNT OF PRODUCT LIABILITY INSURANCE. HOWEVER THERE CAN BE NO ASSURANCE THAT OUR EXISTING INSURANCE COVERAGE WOULD BE ADEQUATE IN TERM AND SCOPE TO PROTECT US AGAINST MATERIAL FINANCIAL EFFECTS IN THE EVENT OF A SUCCESSFUL CLAIM. We could be subject to claims in connection with the products that we sell. There can be no assurance that we would have sufficient resources to satisfy any liability resulting from any such claim, or that we would be able to have our customers indemnify or insure us against any such liability. Although we have product and directors and officers' liability insurance, there can be no assurance that our insurance coverage would be adequate in term and scope to protect us against material financial effects in the event of a successful claim. We currently do not carry commercial general liability insurance providing comprehensive product liability coverage in all instances. We may in the future obtain such insurance provided it can be obtained at reasonable prices. However, there can be no assurance that such coverage, if obtained, would be adequate in term and scope to protect us. See "Description of Business - Liability Insurance" above. SUBSTANTIALLY ALL OF OUR ASSETS ARE OUTSIDE THE UNITED STATES, WITH THE RESULT THAT IT MAY BE DIFFICULT FOR INVESTORS TO ENFORCE WITHIN THE UNITED STATES ANY JUDGMENTS OBTAINED AGAINST US OR ANY OF OUR OFFICERS. Substantially all of our assets are located outside the United States and we do not currently maintain a permanent place of business within the United States. As a result, it may be difficult for investors to enforce within the United States any judgments obtained against us, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof. -15- THE LOSS OF ANY ONE OF OUR TWO MAJOR CUSTOMERS MAY MATERIALLY AND ADVERSELY AFFECT US. During fiscal 2007 we earned 58% of our revenue from our two largest customers. Accordingly, the loss of either of ourtwo major customers may materially and adversely affect us. The loss of any major customer, or significant reductions by any of them in buying our products, or any inability on our part to collect accounts receivable from them, would materially and adversely affect our business and results of operations. WE MAY EXPERIENCE DIFFICULTY IN OBTAINING COMPONENTS AND RAW MATERIALS, AND WE COULD BE MATERIALLY AND ADVERSELY AFFECTED AS A RESULT. Our current products, and the products that we may provide in the future, embody new technologies. Certain of the components and raw materials used in our products are difficult to obtain and/or require purchase commitments to be made by us far in advance of the manufacturing date. The inability to obtain sufficient quantities of components or raw materials, or the inability to forecast purchase requirements accurately, could adversely affect our business and results of operations. Similarly, commitments to purchase components and raw materials in excess of customer demand for our products could materially and adversely affect our results of operations. See "Description of Business - Raw Materials and Principal Suppliers" above. THE LOSS OF ANY OF OUR CONTRACT MANUFACTURERS MAY MATERIALLY AND ADVERSELY AFFECT US. We contract the manufacture of our products to third parties. In certain cases, we do not have an alternative source of manufacturing, and a suitable replacement would be time-consuming and expensive to obtain. If, for any reason, one of our third party manufacturers is unable or refuses to produce our products, our business, financial condition and results of operations would be materially and adversely affected. See “Description of Business - Raw Materials and Principal Suppliers" above. WE DEPEND TO A SIGNIFICANT EXTENT ON CERTAIN KEY PERSONNEL, THE LOSS OF ANY OF WHOM MAY MATERIALLY AND ADVERSELY AFFECT OUR COMPANY. Our success depends to a significant extent on the continued service of certain key management personnel, including, Dave Warkentin, our President and Chief Executive Officer, Jeff Finkelstein, our Chief Financial Officer, Shawn Lammers, our Vice-President, Engineering, and Greg Tooke, our Vice-President, Product and Supply Chain. The loss or interruption of services from one or more of these personnel, for whatever reason, could have a material adverse effect on us. In the event of the loss of services of such personnel, no assurances can be given that we will be able to obtain the services of adequate replacement personnel. We do not maintain key person insurance on the lives of any of our officers or employees. See "Management" below. FUTURE SALES BY OUR STOCKHOLDERS MAY CAUSE OUR STOCK PRICE TO DECLINE AND MAY GREATLY REDUCE OUR ABILITY TO RAISE FUNDS IN NEW STOCK OFFERINGS. Conversion of our convertible debentures and preferred shares into our common stock and subsequent sales thereof in the public market could lower the market price of our common stock. Sales of our common stock in the public market may also make it more difficult for us to sell equity securities or equity-related securities in the future at a time and price that our management deems acceptable or at all. -16- THE SALE OF OUR STOCK UNDER OUR FLOATING RATE CONVERTIBLE DEBENTURES COULD ENCOURAGE SHORT SALES BY THIRD PARTIES, WHICH MAY CONTRIBUTE TO THE FUTURE DECLINE OF OUR STOCK PRICE. In many circumstances the provision of financing based on floating-rate convertible debentures has the potential to cause a significant downward pressure on the price of common stock. This is especially the case if the shares being sold into the market exceed the market's ability to absorb the increased stock. Such an event could exert further downward pressure on the price of our common stock. Even if we use the proceeds from the issuance of our floating rate Convertible Debentures to grow our revenues and profits or invest in assets that are materially beneficial to us, the opportunity exists for short sellers and others to contribute to the future decline of our stock price. If there are significant short sales of stock, the price decline that would result from this activity will cause the share price to decline more so, which, in turn, may cause long holders of the stock to sell their shares thereby contributing to sales of stock in the market. If there is an imbalance on the sell side of the market of our stock, the price will likely decline. OUR COMMON STOCK MAY BE AFFECTED BY LIMITED TRADING VOLUME AND MAY FLUCTUATE SIGNIFICANTLY, WHICH MAY AFFECT OUR STOCKHOLDERS' ABILITY TO SELL SHARES OF OUR COMMON STOCK. There has been a limited public market for our common stock and there can be no assurance that a more active trading market for our common stock will develop. An absence of an active trading market could adversely affect our shareholders' ability to sell our common stock within short time periods, or possibly at all. Our common stock has experienced, and is likely to experience in the future, significant price and volume fluctuations, which could adversely affect the market price of our common stock without regard to our operating performance. In addition, we believe that factors such as quarterly fluctuations in our financial results and changes in the overall economy or the condition of the financial markets could cause the price of our common stock to fluctuate substantially. These fluctuations may also cause short sellers to enter the market from time to time in the belief that we will have poor results in the future. We cannot predict the actions of market participants and, therefore, can offer no assurances that the market for our stock will be stable or appreciate over time. The factors may negatively impact shareholders' ability to sell shares of our common stock. RISKS RELATED TO OUR COMMON STOCK WE DO NOT EXPECT TO PAY DIVIDENDS. We have not paid dividends since inception on our common stock, and we do not contemplate paying dividends in the foreseeable future on our common stock in order to use all of our earnings, if any, to finance expansion of our business plans. -17- OUR COMMON STOCK IS SUBJECT TO THE "PENNY STOCK" RULES OF THE SEC AND THE TRADING MARKET IN OUR SECURITIES IS LIMITED, WHICH MAKES TRANSACTIONS IN OUR STOCK CUMBERSOME AND MAY REDUCE THE VALUE OF AN INVESTMENT IN OUR STOCK. The SEC has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · thata broker or dealer approve a person's account for transactions in penny stocks;and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. · In order to approve a person's account for transaction, setting forth the identity and quantity of the penny stock to bepurchased. · Obtainfinancial information and investment experience objectives of theperson; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · States that the broker or dealer received a signed, written agreement from the investor prior to the transaction. · Brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also must be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. -18- THE HOLDERS OF OUR CONVERTIBLE DEBENTURES AND PREFERRED SHARES HAVE THE OPTION OF CONVERTING THE CONVERTIBLE DEBENTURES AND PREFERRED SHARES INTO SHARES OF OUR COMMON STOCK, AND WE MAY ELECT TO MAKE PRINCIPAL REPAYMENTS AND/OR INTEREST PAYMENTS UNDER THE CONVERTIBLE DEBENTURES IN SHARES OF OUR COMMON STOCK. THE HOLDERS OF THE CONVERTIBLE NOTES MAY ALSO EXERCISE THEIR COMMON STOCK PURCHASE WARRANTS. IF THE CONVERTIBLE DEBENTURES ARE CONVERTED OR THE SHARE PURCHASE WARRANTS ARE EXERCISED, THERE WILL BE DILUTION OF YOUR SHARES OF OUR COMMON STOCK. The issuance of shares of our common stock upon conversion, as principal repayments on or as interest payments on the convertible notes and upon exercise of the share purchase warrants will result in dilution to the interests of other holders of our common stock, since the holders of the convertible notes may sell all of the resulting shares into the public market. The principal amount of the convertible notes may be converted at the option of the holders into shares of our common stock and are subject to adjustment pursuant to the anti-dilution provisions as set forth in each of the convertible notes. In addition, we may elect to make principal repayments on the convertible notes or interest payments on all of the convertible notes in shares of our common stock. Each convertible note and each share purchase warrant is subject to anti-dilution protection upon the occurrence of certain events. If, among other things, we offer, sell or otherwise dispose of or issue any of our common stock (or any equity, debt or other instrument that is at any time over its life convertible into or exchangeable for our common stock) at an effective price per share that is less than the conversion price of the convertible note or the exercise price of the share purchase warrant, the conversion price of the convertible notes or the exercise price of the warrants will be reduced to a price which is equal to that lower effective price. As of October 17, 2007, we are obligated to issue an aggregate of approximately10,910,645,360 shares of common stock under all of our securities and commitments. The break down of such issuances is described under notes 9 and 11 in our financial statements. The conversion of these securities assume market conditions as at October 17, 2007, when in fact such issuances of shares may be greater or less due to market conditions at the time of conversion of certain convertible debentures. ITEM 2. DESCRIPTION OF PROPERTY Facilities Our principal executive offices are located at #150 - 13151 Vanier Place, Richmond, British Columbia, V6V 2J1. On March 23, 2005, we extended the term of our lease to August 31, 2010 and expanded our 15,364 square foot facility by approximately 4,000 square feet. The lease modification includes a CDN$100,000 tenant improvement allowance. This facility consists of an office and administration area, an engineering department, a prototype production facility and a warehouse. We vacated the additional 4,000 square feet facility on February 28, 2007 and entered into a new lease agreement for the remaining 15,364 square feet on April 30, 2007 with an effective date of March 1, 2007 and an expiry date of February 28, 2013. Our subsidiary, SmarTire Europe Limited, leases a 9,069 square foot facility at Park 34, Didcot, Oxfordshire, United KingdomOX11 7WB for a 15 year term ending February 20, 2016. This facility consists of an office and administration area and a warehousing area. We closed this facility effective February 28, 2007 and are currently in final negotiations to sublease the property. To date, the closure of this facility has not had a material impact on our sales to European customers and we do not believe it will have a future material impact on future sales to European customers. We have also retained two SmarTire Europe sales employees. We expect that our current facilities will be sufficient for the foreseeable future. To the extent that we require additional space in the near future, we believe that we will be able to secure additional leased facilities at commercially reasonable rates. -19- ITEM 3. LEGAL PROCEEDINGS On January 30, 2006, Travel Technology Innovations LLC ("TTI") provided us with a demand for arbitration. TTI alleged that we breached the sales and distribution agreement with them dated March 14, 2005 by seeking to prematurely terminate the agreement in violation of its terms, thereby damaging TTI through lost profits. On March 21, 2006, TTI amended their claim from $1 million to an amount greater than $1 million but not more than $5 million. We reached a final agreement on February 6, 2007 regarding the settlement of TTI’s claims involving the payment by us to TTI of the sum of $63,068. In addition, we agreed to pay TTI 5% of our sales to Camping World from September 1, 2006 to January 31, 2008. To July 31, 2007 we have paid TTI $7,714 in royalties. As at July 31, 2007, we owe TTI $1,168 in royalty payments. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There was no matter submitted to a vote of security holders, through the solicitation of proxies or otherwise, during the fourth quarter of the fiscal year covered by this report. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET FOR COMMON STOCK Our outstanding common stock is traded over-the-counter and quoted on the OTC Bulletin Board (OTCBB) under the symbol "SMTR.OB". Until May 28, 2003, our common stock was quoted on the Nasdaq SmallCap Market under the symbol "SMTR". The following quotations obtained from Bloomberg.com toreflect the high and low bids for our common stock based on inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. The high and low bid prices of our common stock for the periods indicated below are as follows: QUARTER ENDED HIGH LOW July 31, 2007 $0.019 $0.006 April 30, 2007 $0.039 $0.015 January 31, 2007 $0.050 $0.032 October 31, 2006 $0.065 $0.034 July 31, 2006 $0.083 $0.044 April 30, 2006 $0.084 $0.050 January 31, 2006 $0.099 $0.059 October 31, 2005 $0.13 $0.075 -20- Our common shares are issued in registered form. On March 31, 2007 we changed our transfer agent to Worldwide Stock Transfer, LLC ( 885 Queen Anne Road, Teaneck, New Jersey 07666 (telephone: (201) 357-8650, facsimile (201) 357-8648)) who is now the registrar and transfer agent for our common shares. The OCTBB is a registered quotation service that displays real-time quotes, last sale prices and volume information in over-the-counter (OTC) securities.An OTC equity security generally is any equity that is not listed or traded on NASDAQ or a national securities exchange.The OTCBB is not an issuer listing service, market or exchange.Although the OTCBB does not have any listing requirements, per se, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC or applicable regulatory authority. As of October 17, 2007, we had541,715,706 shares of common stock outstanding and 389 stockholders of record. DIVIDEND POLICY We have never declared or paid dividends on our common stock, and we do not anticipate that we will do so in the foreseeable future. We intend to retain future earnings, if any, for use in our operations and the expansion of our business. RECENT SALES OF UNREGISTERED SECURITIES The following change in our securities occurred during the three months ended July 31, 2007 and from August 1, 2007 to October 17, 2007: · By amended conversion notice dated September 27, 2007, Staraim Enterprises Limited elected to convert $130,000 of its 10% convertible debenture into common shares of the Company.In response we issued 23,000,000 shares of our common stock pursuant to Rule 506 of Regulation D under the Securities Act. · On September 28, 2007, we issued 100,000 warrants exercisable at $0.03 per share into shares of our common stock to SKS Consulting of South Florida Corp. pursuant to a consulting agreement. · By conversion notice dated September 19, 2007, Starome Investments Limited elected to convert $51,200 of its 10% convertible debenture into common shares of the Company.In response we issued 10,000,000 shares of our common stock pursuant to Rule 506 of Regulation D under the Securities Act. · By amended conversion notice dated September 12, 2007, Staraim Enterprises Limited elected to convert $130,000 of its 10% convertible debenture into common shares of the Company.In response we issued 23,000,000 shares of our common stock pursuant to Rule 506 of Regulation D under the Securities Act. · On August 31, 2007, we issued 100,000 warrants exercisable at $0.03 per share into shares of our common stock to SKS Consulting of South Florida Corp. pursuant to a consulting agreement. · On August 20, 2007, we issued, pursuant to Rule 506 of Regulation D under the Securities Act, for an aggregate purchase price of $350,000 a 10% convertible debenture due on or before April 27, 2010. We have paid Yorkville Advisors, LLC, a related party of Xentenial, a cash fee of $35,000 in connection with the securities purchase agreement out of the aggregate purchase price paid for this 10% convertible debenture. -21- · On July 31, 2007, we issued 100,000 warrants exercisable at $0.03 per share into shares of our common stock to SKS Consulting of South Florida Corp. pursuant to a consulting agreement. · By conversion notice dated July 17, 2007, Starome Investments Limited elected to convert $21,800 of its 10% convertible debenture into common shares of the Company.In response we issued 2,500,000 shares of our common stock pursuant to Rule 506 of Regulation D under the Securities Act. · By conversion notice dated July 12, 2007, Cornell Capital Partners elected to convert 625 Class A preferred shares valued at $100,000 into common shares of the Company.In response we issued 10,000,000 shares of our common stock pursuant to Rule 506 of Regulation D under the Securities Act. · By conversion notice dated July 11, 2007, Cornell Capital Partners elected to convert 625 Class A preferred shares valued at $100,000 into common shares of the Company.In response we issued 10,000,000 shares of our common stock pursuant to Rule 506 of Regulation D under the Securities Act. · On July 10, 2007, we issued 100,000 shares of our common stock to SKS Consulting of South Florida Corp. pursuant to a consulting agreement. · On June 30, 2007, we issued 100,000 warrants exercisable at $0.03 per share into shares of our common stock to SKS Consulting of South Florida Corp. pursuant to a consulting agreement. · By conversion notice dated June 15, 2007, Cornell Capital Partners elected to convert 1,026 Class A preferred shares valued at $164,160 into common shares of the Company.In response we issued 16,416,000 shares of our common stock pursuant to Rule 506 of Regulation D under the Securities Act. · On June 12, 2007, we issued 100,000 shares of our common stock to SKS Consulting of South Florida Corp. pursuant to a consulting agreement. · On May 30, 2007, we issued 100,000 warrants exercisable at $0.03 per share into shares of our common stock to SKS Consulting of South Florida Corp. pursuant to a consulting agreement. · By conversion notice dated May 17, 2007, Cornell Capital Partners elected to convert 840 Class A preferred shares valued at $134,400 into common shares of the Company.In response we issued 13,440,000 shares of our common stock pursuant to Rule 506 of Regulation D under the Securities Act. · On May 9, 2007, we issued 100,000 shares of our common stock to SKS Consulting of South Florida Corp. pursuant to a consulting agreement · By conversion notice dated May 1, 2007, Cornell Capital Partners elected to convert 500 Class A preferred shares valued at $80,000 into common shares of the Company.In response we issued 8,000,000 shares of our common stock pursuant to Rule 506 of Regulation D under the Securities Act. · On April 30, 2007, we issued 100,000 warrants exercisable at $0.03 per share into shares of our common stock to SKS Consulting of South Florida Corp. pursuant to a consulting agreement. · On March 31, 2007, we issued 100,000 warrants exercisable at $0.03 per share into shares of our common stock to SKS Consulting of South Florida Corp. pursuant to a consulting agreement. · On February 28, 2007, we issued 400,000 warrants, of which 200,000 are exercisable at $0.03 per share and 200,000 are exercisable at $0.06 per share, into shares of our common stock to SKS Consulting of South Florida Corp. pursuant to a consulting agreement. -22- ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion of our financial condition, changes in financial condition and results of operations for the fiscal years ended July 31, 2007 and 2006 should be read in conjunction with the audited annual financial statements and the notes thereto. RESULTS OF OPERATIONS Fiscal Year Ended July 31, 2007 vs. Fiscal Year Ended July 31, 2006 Revenue Gross revenue for the fiscal year ended July 31, 2007 increased to $3,661,821 from $3,455,649 in our fiscal year ended July 31, 2006. This breakdown of the sources of our gross revenue is as follows: · Sales of TPMSs to OEMs for installation on new and existing buses increased to $1,062,174 in fiscal year 2007 from $952,824 in fiscal year 2006. Although we anticipate sales of this product to the OEM bus market to increase significantly in the next fiscal year as our customer base has increased, it is difficult for us to predict what the volume of sales will be as this is dependent on how quickly our new customers retrofit their fleets and integrate TPMSs into their production lines. · Sales of TPMSs to OEMs for new passenger cars increased to $1,502,597 in fiscal year 2007 from $1,143,554 in fiscal year 2006. The increase was primarily due to an increase in sales to Aston Martin, formerly Ford's flagship division until recently sold. As Aston Martin now supplies our TPMSs on all three of their platforms, we do not anticipate sales of this product to the OEMs to increase unless Aston Martin increases their production of vehicles as our sales and marketing efforts are focused on the commercial or truck, bus, recreational and off-highway vehicle markets. · Sales of TPMSs to OEMs for new recreational vehicle TPMSs increased to $274,191 in fiscal year 2007 from $254,095 in fiscal year 2006. Although we anticipate sales of this product to the OEM recreational vehicle (RV) market to continue to increase, it is difficult for us to predict what the volume of sales of this product will be as this will depend primarily on market acceptance. · Sales of TPMSs to the RV aftermarket decreased to $385,934 in fiscal year 2007 from $616,223 in fiscal year 2006. Sales of this product were significantly higher during the fiscal year ended July 31, 2006 as we received initial stocking orders from our major distributor of this product during this period. We anticipate sales of this product to the RV aftermarket to increase. However it is difficult for us to predict what the volume of sales will be as this will depend primarily on market acceptance and our customers implementation schedules. · Sales of TPMSs to the truck market increased to $161,509 in fiscal year 2007 from $70,490 in fiscal year 2006. We anticipate that sales to this market will increase significantly in fiscal 2008 as we expect to ship product to new OEM customers that we have been working with for the last twelve to eighteen months. Although interest in this product is very high, it is difficult for us to predict what the volume of sales will be, as this will depend primarily on market acceptance. · Sales of TPMSs to the off-highway aftermarket decreased to $30,999 in fiscal year 2007 from $56,189 for the year ended July 31, 2006. While we anticipate sales to this market to increase significantly in fiscal 2008, it is difficult for us to predict what the volume of sales will be, as this will depend primarily on market acceptance and our customers implementation schedules. -23- · Sales of TPMSs to the aftermarket passenger car market decreased to $83,570 in fiscal year 2007 from $240,676 in fiscal year 2006. As our sales and marketing efforts are not focused on this market, we do not anticipate future sales of this product to be significant. · Sales of aftermarket motorcycle TPMSs increased to $34,227 in fiscal year 2007 from $31,244 in fiscal year 2006. As discussed above, as our sales and marketing efforts are not focused on this market, we do not anticipate future sales of this product to be significant. · Service revenue for assistance in installing TPMSs and training customers and making customer specific software changes increased to $87,114 in fiscal 2007 from $0 in fiscal year 2006. · Sales of miscellaneous products and services decreased to $39,506 in fiscal year 2007 from $90,354 in fiscal year 2006. Gross Margin Gross margin on sales increased to 26.9% in fiscal year 2007 from 8.5% in fiscal year 2006. The gross margin for fiscal year ended 2006 included an inventory write-down of $700,000 for slow moving aftermarket passenger car TPMSs and motorcycle TPMSs. Excluding the inventory write-down, our gross margin for fiscal 2006 was 28.8%.We anticipate that as sales volumes of our higher margin truck, bus, RV and off-highway TPMS products increase in fiscal 2008 that our gross margin will also increase. Expenses Expenses increased to $7,744,693 in fiscal year 2007 from $7,099,129 in fiscal year 2006 primarily due to a stock-based compensation expense of $681,878 in fiscal 2007 compared to a stock-based compensation recovery of $3,087,145 in fiscal year 2006. As a result of our cost reduction initiatives undertaken in fiscal 2007, we anticipate fiscal 2008 operating expenses to decrease by approximately 25% from fiscal 2007. Engineering, research and development expenses increased to $2,734,148 in fiscal year 2007 from $1,891,961 in fiscal year 2006 primarily due to a stock-based compensation expense of $315,545 in fiscal 2007 compared to a stock-based compensation recovery of $1,269,686 in fiscal year 2006. In addition, fiscal 2007 expenses were impacted by a decrease in product development and product testing, less travel and lower wage expense. The decrease in wage expense was due to a reduction in the number of engineering related employees. Marketing expenses increased to $1,642,384 in fiscal year 2007 from $1,535,160 in fiscal year 2006 primarily due to a stock-based compensation of $220,661 in fiscal 2007 compared to a stock-based compensation recovery of $263,122 in fiscal year 2006. In addition, fiscal 2007 expenses were impacted by the closing our SmarTire Europe office in the UK, lower advertising and promotion expenses, less travel expenses, lower wage expense and an increase in demos provided to our potential customers for fleet trials. Wage expenses decreased mainly due to the termination of our former SmarTire Europe Managing Director. -24- General and administrative expenses increased to $2,922,461 in fiscal year 2007 from $2,368,118 in fiscal year 2006 primarily due to a stock-based compensation expense of $145,672 in fiscal 2007 compared to astock-based compensation recovery of $1,554,337 in fiscal year 2006. Other decreases in general and administrative expenses were primarily attributed to a decrease in insurance costs, public relation expenses, legal fees and wages. The decrease was partially offset by an increase in our rent expense and the settlement with one of our distributors as more fully explained under “Legal Proceedings”. Rent increased substantially as we recorded the estimate of terminating our lease in our UK lease facility. The decrease in professional fees occurred as legal expenses were higher duringfiscal year 2006 when we incurred legal costs to defend against a lawsuit from a debenture holder and to restructure both our $30 million 10% convertible debentures issued on June 23, 2005 by us to Cornell Capital Partners, LP and our $160 million equity line of credit entered into in June 2005, issued to us by Cornell Capital Partners, LP., which was replaced with a new $100 million Standby Equity Distribution Agreement on December 30, 2005. The decrease in wages occurred as a result of a reduction in the number of administrative related employees. Depreciation and amortization Depreciation and amortization expense decreased to $445,700 in fiscal year 2007 from $1,303,889 in fiscal year 2006. We do not anticipate significant changes in our depreciation and amortization expense in fiscal 2008. Interest and finance charges Interest and finance charges decreased to $12,115,066 in fiscal year 2007 from $24,262,542 in fiscal year 2006. Interest and finance charges in fiscal year 2007 included non-cash interest of $12,028,029 compared to non-cash interest of $23,207,528 in fiscal year 2006. Non-cash interest expense in fiscal year 2007 includes accrued interest expense on our convertible debentures, interest accretion on our convertible debentures and amortization of deferred charges related to our convertible debentures. In addition to accrued interest expense on our convertible debentures, interest accretion on our convertible debentures and amortization of deferred charges related to our convertible debentures, the non-cash interest expense in fiscal 2006 includes a $16 million fee paid on June 23, 2005 for our $160 million standby equity distribution agreement with Cornell Capital Partners, which was replaced by a $100 million standby equity distribution agreement on December 30, 2005, plus related professional fees and interest expense. Interest Income Interest income decreased to $31,286 in fiscal year 2007 from $222,332 in fiscal year 2006. This decrease was due to lower cash balances maintained during fiscal year 2007. Loss on settlement of debt A loss on the settlement of debt of $nil was incurred for fiscal year 2007 as compared to a loss on the settlement of debt of $214,274 for fiscal year 2006. The loss on settlement of debt represents the aggregate consideration provided less the face value of the debt. The loss on settlement of debt occurred as on April 21, 2005, Bristol Investment Fund, Ltd., a holder of our discounted debentures in the amount of $91,726, commenced a lawsuit in the Supreme Court of New York against us, essentially alleging that we wrongfully refused to honor its request to convert the debt into 9,268,875 shares of our common stock. The lawsuit sought an order compelling us to pay $4,393,360 plus interest from April 25, 2005 for damages and attorneys fees. -25- On January 5, 2006, we entered into a Settlement Agreement and Mutual Release with Bristol Investment Fund, Ltd. In connection with the Agreement and Mutual Release, we issued (i) a bank check in the amount of $228,000 payable to "Bristol Investment Fund, Ltd. representing $250,000, less $22,000 in Canadian withholding taxes"; (ii) 2,000,000 shares of our common stock (the "Bristol Shares") in certificates of 1,000,000 shares each; and (iii) an executed Stipulation of Discontinuance with prejudice. Bristol Investment Fund, Ltd. further agreed that no sale of the Bristol Shares will be made before January 16, 2006 and that no more than 1,000,000 of the Bristol Shares may be sold before February 16, 2006. Bristol Investment Fund, Ltd. further acknowledged that the discounted debenture has been paid in full and no further sums are due thereunder. Unrealized loss on derivative instruments An unrealized derivative instrument loss of $1,030,415 was incurred infiscal year 2007 as compared to compared to an unrealized gain of $2,521,841 in fiscal 2006. The unrealized derivative instrument loss/gain represents the mark to market adjustment on derivative instruments. There was no derivative instrument unrealized gain or loss subsequent to October 31, 2006 as effective November 1, 2006, as a result of early adopting FSP EITF No. 00-19-2, management has determined that the outstanding warrants and embedded conversion feature in its convertible debentures met the requirements for classification as equity items and consequently the derivative financial instruments were reclassified to additional paid in capital and accumulated deficit as discussed in Note 3(b) to the financial statements. Foreign exchange gain/loss A foreign exchange gain of $250,724 was incurred in fiscal year 2007 as compared to a foreign exchange loss of $292,220 in fiscal year 2006. Our operating expenses are adversely impacted by a lower US dollar against the Canadian dollar as a significant portion of our operations are paid in Canadian dollars. Foreign exchange gains or losses are due to fluctuations in currency exchange rates and are impossible to predict. LIQUIDITY AND CAPITAL RESOURCES Our cash position at July 31, 2007 was $350,018 as compared to $1,988,420 at July 31, 2006. This decrease was due to the net of our use of cash in operating and investing activities andcash provided by financing activities as described below. Our net loss of $19,621,808 for fiscal year 2007 includes non-cash charges of $445,700 for depreciation and amortization, a stock based compensation expense of $681,879, an unrealized loss on derivative investments of $1,030,415, an expense of $341,788 for the payment of debt through the issuance of common shares, an expense of $22,658 for the repricing of stock options, an expense of $16,677 for the issuance of common shares and warrants for services rendered and $12,028,029 for interest and finance charges as disclosed above under interest and finance charges. Increases in non-cash working capital during the year amounted to $274,602. Non-cash working capital changes included decreases in accounts receivable, inventory, prepaid expenses and accounts payable and accrued liabilities. The net cash used in operating activities for fiscal 2007 was $4,780,060. Net cash used in operating activities Net cash used in operating activities was $4,780,060 during fiscal year 2007, compared to $7,876,553 during fiscal 2006. The decrease in cash used in fiscal 2007 was primarily due to the following factors: (i) the closure of our European office; (ii) the reduction in the number of our employees by approximately 45%; (iii) the issuance of shares to settle debt; -26- Net cash used in investing activities Net cash used in investing activities was $346,579 during fiscal year 2007 compared to $246,575 during fiscal 2006. The cash used in the current year was used to find the purchase of property and equipment which is primarily used to manufacture our products. Net cash provided by financing activities Net cash provided by financing activities was $3,590,102 during fiscal year 2007 compared to net cash used of $78,200 during fiscal year 2006. During fiscal year 2007, we received $121,500 through the exercise of employee stock options and gross and net proceeds of $4.15 million and $3.69 million respectively through the sale of convertible debentures as follows and explained in further detail in note 9 to the financial statements: Gross Financing Net Date Proceeds costs Proceeds (1) November 2006 $1,200,000 $130,000 $1,070,000 (2) January 2007 684,000 83,400 600,600 (3) February 2007 334,000 33,400 300,600 (4) March 2007 782,000 78,200 703,800 (5) April 2007 1,150,000 135,000 1,015,000 $4,150,000 $460,000 $3,690,000 In addition, we incurred an additional $221,398 in financing expenses, of which $31,844 were for professional fees to review the convertible debentures and related agreements and $189,554 were for professional fees incurred to file four registration statements, including three amendments to register our November 2007, 1.2 million debentures. On August 27, 2007, pursuant to a securities purchase agreement with Xentenial Holdings Limited dated April 27, 2007 we sold a second convertible debenture to Xentenial Holdings Limited for gross proceeds of $350,000 and net proceeds of $315,000. Terms of the debenture are the same as the debenture issued on April 27, 2007 as disclosed in note 9(h) to the financial statements. During fiscal year 2006, we realized aggregate gross cash proceeds of $171,800 as follows: · On October 20, 2005, a warrant holder exercised 1,100,000 warrants at an exercise price of $0.10 for gross proceeds of $110,000. · During fiscal year 2006, 2,060,000 stock options were exercised for gross proceeds of $61,800. In addition, we paid $250,000 to settle a debt as described above under “loss on settlement of debt”. -27- FUTURE OPERATIONS Presently, our cash flow generated from operations is not sufficient to meet operating and capital expenses. We have incurred operating losses since inception, and we project this to continue for the next nine to twelve months. At July 31, 2007, we had cash of approximately $350,000. During August, we issued a convertible debenture and received net proceeds of $315,000. However, as our management projects that we will require a minimum of $2.4 million and a maximum of $45.1 million to fund our debt repayments, ongoing operating expenses and working capital requirements through July 31, 2008, as detailed below, we may require up to $44.435 million in financing through the next twelve months in order to continue in business as a going concern. Estimated Range Marketing $1,200,000 $1,400,000 Engineering, research and development 1,750,000 2,000,000 General and administrative 1,750,000 2,000,000 Capital Purchases 60,000 300,000 Debt repayment (1) - 42,200,000 General Working Capital (2) (2,360,000) (2,700,000) TOTAL $2,400,000 $45,200,000 (1) Principal payments on all of our outstanding debt and interest payable due within the next twelve months, excluding $500,000 of interest payable in cash under our June 2005 10% convertible debentures and interest payable under our May 2005 5% convertible debenture is convertible into shares of our common stock. Principal due under our June 2005 10% convertible debentures must be converted into shares of the Company on June 23, 2008. However, this conversion is limited to 4.9% of our outstanding shares for each debtholder and related group of debtholders. (2) Our working capital requirements are impacted by our inventory requirements. Therefore, any increase in sales of our products will be accompanied not only by an increase in revenues, but also by an increase in our working capital requirements. The continuation of our business is dependent upon obtaining further financing, further market acceptance of our current products and any new products that we may introduce, the continuing successful development of our products and related technologies, and, finally, achieving a profitable level of operations. We plan to raise additional capital required to meet the balance of our estimated funding requirements through July 31, 2008, through either: (1) issuance of either convertible debt or equity; (2) sale of rights to market our product; (3) license of our technology; (4) settlement of patent infringement lawsuit-we launched a patent infringement lawsuit against Siemens VDO Automotive Corp. and Schrader-Bridgeport International, Inc. on September 12, 2007 The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. -28- In addition, despiteour $100 million Standby Equity Distribution Agreement (“SEDA”) with YA Global Investments LP, formerly Cornell Capital Partners, it is uncertain when we will be permitted to draw down on it as drawdowns are subject to an effective registration statement covering the underlying shares.Based on our current market capitalization and outstanding debentures, we do not believe that our SEDA is currently a viable source of financing. APPLICATION OF CRITICAL ACCOUNTING POLICIES Our consolidated financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management's application of accounting policies. We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our consolidated financial statements is critical to an understanding of our financials. Revenue Recognition We recognize revenue when there is persuasive evidence of an arrangement, goods are shipped and title passes, collection is probable, and the fee is fixed or determinable. Provisions are established for estimated product returns and warranty costs at the time the revenue is recognized. We record deferred revenue when cash is received in advance of the revenue recognition criteria being met. Inventory Inventory of raw materials is recorded at the lower of cost, determined on a first-in, first-out basis, and net realizable value. Inventory of finished goods and work-in progress are recorded at the lower of average cost and net realizable value. Average cost is determined using the weighted-average method and includes invoice cost, duties and freight where applicable plus direct labour applied to the product and an applicable share of manufacturing overhead. A provision for obsolescence for slow moving inventory items is estimated by management based on historical and expected future sales and is included in cost of goods sold. Impairment of Long Lived Assets The Company monitors the recoverability of long-lived assets, based on estimates using factors such as expected future asset utilization, business climate and future undiscounted cash flows expected to result from the use of the related assets or to be realized on sale. The Company recognizes an impairment loss if the projected undiscounted future cash flows are less than the carrying amount. The amount of the impairment charge, if any, is measured equal to the excess of the carrying value over the expected future cash flows discounted using the Company's average cost of funds. Convertible Debentures In December 2006, the Financial Accounting Standards Board (“FASB”) issued a FASB Staff Position Emerging Issues Task Force (“EITF”) Issue No. 00-19-2, “Accounting for Registration PaymentArrangements” (“FSP No. EITF 00-19-2”), which addresses our accounting for registrationpayment arrangements.FSP No. EITF 00-19-2 specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5 “Accounting for Contingencies”. We have previously entered into convertible debt agreements under which we are obliged to register the underlying common shares with the Securities and Exchange Commission and to maintain such registration over a period specified in the respective agreements so that the convertible debenture holders could sell their shares if the debt was converted.In the event the registration statements are not filed by the scheduled filing deadline or is not declared effective by the SEC, then as partial relief for the damages to any holder, we are obliged to pay as a liquidated damage to the holder, at the holder’s option, either a cash amount or shares of our common stock within 3 business days, equal to 2% of the liquidated value of the convertible debentures or preferred shares outstanding for each 30 day period after the scheduled filing deadline or scheduled effective date.For certain of the debentures and our preferred shares, there are no alternative settlement methods in the agreement and there is no limit on the maximum potential amount of consideration payable as damages.For certain other debentures, the registration right agreement limits the amount of damages to not exceed 20% of the aggregate purchase price for all investors, aggregating to $830,000. We have not filed or made effective registration statements underlying the majority of our debenture and preferred share obligations.However, management has obtained waivers from the various holders of these convertible debentures and preferred shares, which indicates that we are not considered in default of these agreements pending the filing of a new registration statement and the holders waive their rights under the default provisions affected by this non-compliance, until January 1, 2008.While management will apply its best efforts to have the various registration statements filed and declared effective or alternatively to extend the current waivers, there can be no assurances that we will succeed in obtaining the required approvals or waiver extensions.The result of not obtaining these effective registration statements or extended waivers could have a significant impact on the operations of our company.However, as at July 31, 2007, it is management’s opinion that we will be able to obtain future waivers from the various holders of these instruments, that will waive the holder’s rights under the default provisions affected by the non-compliance of not filing or making effective a registration statement as required under the terms of this agreement until such time as the convertible instruments are settled.As such, we have not accrued any liabilities related to these liquidated damages associated with this non-compliance for any of the periods presented. -29- Stock-Based Compensation Stock options granted are accounted for under SFAS No. 123R “Share-Based Payment” and are recognized at the fair value of the options as determined by an option pricing model as the related services are provided and the options earned. SFAS No.123R replaces existing requirements under FAS 123 and APB 25, and requires public companies to recognize the cost of employee services received in exchange for equity instruments, based on the fair value of those instruments on the measurement date which generally is the grant date, with limited exceptions. We have adopted SFAS No. 123R as of August 1, 2006 using the modified prospective method of adoption. The adoption of SFAS No. 123R did not have a material effect on our financial position or cash flow for any period. Stock-based compensation represents the cost related to stock-based awards granted to employees and non-employee consultants. We measure stock-based compensation cost at measurement date, based on the estimated fair value of the award, and generally recognize the cost as expense on a straight-line basis (net of estimated forfeitures) over the employee requisite service period or the period during which the related services are provided by the non-employee consultants and the options are earned. We estimate the fair value of stock options using the Black-Scholes option pricing model. The expected volatility of options granted has been determined using the volatility of our company’s stock. The expected volatility for options granted during the year ended July 31, 2007 was between 140% and 145%. The expected life of options granted was determined to be five years.For the year ended July 31, 2007, the risk free interest rate used was between 3.87% and 4.54%. The risk-free interest rate is based on a treasury instrument whose term is consistent with the expected term of the stock options. We have not paid and do not anticipate paying cash dividends on our shares of common stock; therefore, the expected dividend yield is assumed to be zero. In addition, SFASNo.123R requires companies to utilize an estimated forfeiture rate when calculating the expense for the period. Operating expenses include stock-based compensation expense. For the year ended July 31, 2007, we recorded an expense of $681,879 in connection with stock option grants. A future expense of non-vested options of $184,446 is expected to be recognized over a weighted-average period of one year. Income Taxes The Company accounts for income taxes in accordance with the asset and liability method. Under this method, deferred income taxes are recognized for the future income tax consequences attributable to differences between the financial statement carrying amounts and their respective income tax bases and for loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which temporary differences are expected to be recovered or settled. The effect on deferred income tax assets and liabilities of a change in tax rates is recognized in income in the period of enactment. Deferred income tax assets are evaluated and if their realization is not considered to be "more likely than not", a valuation allowance is provided. Off-Balance Sheet Arrangements We have not entered into any transaction, agreement or other contractual arrangement with an entity unconsolidated with us under which we have: · an obligation under a guarantee contract; · a retained or contingent interest in assets transferred to the unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to such entity for such assets; · an obligation, including a contingent obligation, under a contract that would be accounted for as a derivative instrument; or an obligation, including a contingent obligation, arising out of a variable interest in an unconsolidated entity that is held by, and material to, us where such entity provides financing, liquidity, market risk or credit risk support to, or engages in leasing, hedging, or research and development services with us. However, we currently have a verbal agreement to sublease our facilities in the United Kingdom. We are currently working on finalizing the agreement. ITEM 7. FINANCIAL STATEMENTS See index to the Consolidated Financial Statements beginning on page 58. ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Not applicable. ITEM 8A. CONTROLS AND PROCEDURES Our Company's Chief Executive Officer and Chief Financial Officer have evaluated our Company's disclosure controls and procedures as of the end of the period covered by this Annual Report on Form 10-KSB. Management believes that our Company's current internal controls and procedures are effective and designed to ensure that information required to be disclosed by our Company in its periodic reports is recorded, processed, summarized and reported, within the appropriate time periods specified by the SEC, and that such information is accumulated and communicated to our Company's CEO and CFO as appropriate to allow timely decisions to be made regarding required disclosure. There was no change in the Company's internal control over financial reporting during our Company's fourth fiscal quarter that has materially affected, or is reasonably likely to materially affect, our Company's internal control over financial reporting. As of October 17, 2007, there were no significant corrective actions taken by our Company or other changes made to these internal controls. Our Company's management does not believe there were changes in other factors that could significantly affect these controls subsequent to the date of the evaluation. ITEM 8B. OTHER INFORMATION None. -30- PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT The following table shows the positions held by our board of directors and executive officers, and their ages as of October 17, 2007: Name Age Position Dave Warkentin 49 President and Chief Executive Officer, Director Jeff Finkelstein 46 Chief Financial Officer Shawn Lammers 40 Vice President, Engineering Greg Tooke 39 Vice President, Product and Supply Chain William Cronin(1)(2)(3) 60 Director MartinGannon(1)(2)(3) 55 Director Geroge O'Leary (1)(2)(3) 44 Director (1) Member of the Audit Committee (2) Member of the Compensation Committee (3) Independent director in accordance with Nasdaq rules Business Experience and Principal Occupation of Directors, Executive Officers and Significant Employees The following is a brief discussion of the business experience of our current directors and executive officers and key employees during the past five years: David Warkentin On May 7, 2007, our Board of Directors appointed Dave Warkentin to fill one of the vacancies on our board of directors created by the resignations ofRobert Rudman andJohnny Christiansen. Effective October 20, 2006, Mr. Warkentin was appointed as our President and Chief Executive Officer. Mr. Warkentin joined our company on August 8, 2005, as Vice President of Sales and Marketing. During 2004 and 2005, Mr. Warkentin was the Vice President of Sales of Intrinsyc Software International, Inc. (TSX: ICS), a Canadian public company that provides engineering services to wireless mobile device makers as well as licensable software for the wireless telephone handset market. From 2000 until 2004, Mr. Warkentin was the Director of Sales for Silent Witness Enterprises Ltd., a Canadian company that manufactures security cameras and digital video recorders targeted to the financial, educational and corrections markets. Also during 2000, Mr. Warkentin was the North American Sales Manager for Digital Dispatch Systems, and was responsible for a sales team selling mobile dispatch hardware and software solutions directly to end-users. -31- Jeff Finkelstein Mr. Finkelstein was formally appointed as our Chief Financial Officer in October 2002. He is a Chartered Accountant and is responsible for all financial and related internal control functions for our company, including finance, treasury, accounting, taxation, legal, and administration. Mr. Finkelstein was promoted to Acting Chief Financial Officer of our company in May 2002, after serving as our controller since February 22, 1999. From 1996 to 1999, he served as controller of Golden Knight Resources Inc., a Toronto Stock Exchange listed public company, and Silver Standard Resources, a Nasdaq listed public company. From 1993 to 1995, he served as controller of a private distribution company after eight years as a public accountant. Shawn Lammers Mr. Lammers has been with our company since its inception.He currently serves as our Vice President Engineering and is responsible for the development of the patented remote sensing technology utilized in our products.He has been the chief engineer in respect to the design, development and production of our passenger car tire monitoring system, our commercial vehicle tire monitoring system and our industrial equipment tire pressure monitoring systems (TPMS).He has developed software for MS-DOS, Windows, UNIX Workstations and Amiga platforms. Greg Tooke Mr. Tooke was appointed to the position of Vice President, Product & Supply Chain of SmarTire Systems in May 2007 and brings to the company over 15 years of product and program management experience in the Transportation and High-Technology industries. Mr. Tooke joined SmarTire in September 1998 as the European Technical Manager based in the UK, and was responsible for all customer and product integration activities. During his career, Mr. Tooke has held various product and business development roles dealing with vehicle manufacturers and their suppliers globally. Mr. Tooke most recently served as Director of Business & Product Development within SmarTire and has been integral in defining the company’s current SmartWave product and market strategy. Mr. Tooke holds an MBA from the Open University Business School in the UK. William Cronin Mr. Cronin has been a director since June, 2001 and previously served as a director from November 17, 1995 to April 25, 1998. Mr. Cronin was appointed as interim chairman of the board on May 7, 2007. Since 1986, Mr. Cronin has been the owner of Madison Financial Services, a registered investment adviser firm located in Madison, Connecticut, specializing in tax, pension investing planning strategies and portfolio management. Martin Gannon Mr. Gannon joined our company as a director on February 3, 2003. Mr. Gannon has been a Certified Public Accountant since 1980. He has been a partner and the vice president of the accounting firm of Barron Gannon & Co., P.C. since 1982. In his advisory role to his clientele, he has assisted companies from their inception to maturity. -32- George O'Leary On May 7, 2007, our Board of Directors appointed George O'Leary to fill the other vacancy on our board of directors created by the resignation ofRobert Rudman andJohnny Christiansen. George O’Leary has been the President of SKS Consulting of South Florida Corp. since 2000.Mr. O’Leary started SKS Consulting of South Florida Corp. in 2000 with the mission to help companies focus on their core businesses while shedding their non-core business assets.Through SKS Consulting of South Florida Corp., Mr. O’Leary provides management consulting services to our company under a one year agreement dated January 23, 2007 Through SKS Consulting of South Florida, Mr. O’Leary provides management consulting services to various other companies, as well, including NS8 Corp. [OTC:NSEO], NeoMedia Technologies, Inc. (OTCBB:NEOM) and NeoGenomics, Inc. (OTCBB:NGNM).Since April 12, 2007, he has been a director of NS8 Corp. [OTC:NSEO] and, since April 18, 2007 he has served as that company’s Chief Financial Officer.SKS Consulting of South Florida provides consulting services to NS8 Corp.Through SKS Consulting, Mr. O’Leary also provides management consulting services to NeoMedia Technologies, Inc. (OTCBB:NEOM).He has been a member of their board of directors since February 2, 2007.Since October, 2004, Mr. O’Leary has provided consulting services through SKS Consulting to NeoGenomics, Inc. (OTCBB:NGNM) and has served as a member of its board of directors since June 22, 2005.From 1996 to 2000, Mr. O’Leary was CEO and President of Communication Resources Incorporated.Prior to 1996, Mr. O’Leary was Vice President of Operations of Cablevision Industries.Mr. O'Leary held various positions including VP of Operations for Cablevision Industries from 1987 to 1996.Mr. O'Leary was a CPA with Peat Marwick Mitchell from 1984 to 1987. He received his BBA degree in Accounting from Siena College in Albany, New York. The directors of our Company are elected at each annual general meeting and hold office until the next annual general meeting or until their successors are appointed. Family Relationships There are no family relationships between any of our directors or executive officers. Involvement In Certain Legal Proceedings None of our directors, executive officers, promoters or control persons have been involved in any of the following events during the past five years: · any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; · any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offences); · been subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or · been found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. -33- Audit Committee Financial Expert Our Board of Directors has determined that Martin Gannon, a member of the audit committee, qualifies as an "audit committee financial expert" as such term is defined by Regulation S-B of the Securities Exchange Act of 1934, as amended. Our Board of Directors has also determined that Mr. Gannon is independent as such term is used in Item 7(d)(3)(iv) of Schedule 14A under the Securities Exchange Act of 1934, as amended. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires our officers and directors, and persons who own more than 10% of our common stock, to file reports of ownership and changes in ownership with the SEC. Officers, directors and greater than 10% shareholders are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. However, as a foreign private issuer, our insider reports are filed only in Canada on its SEDI (system for electronic disclosure by insiders) at www.sedi.ca. Based solely on our review of the copies of such forms received by us, or written representations from certain reporting persons, we believe that during the year ended July 31, 2007, all filing requirements applicable to our executive officers and directors and greater than 10% shareholders were complied with. Code of Ethics Our Board of Directors has adopted a Code of Ethics that applies to our Chief Executive Officer and Chief Financial Officer, as well as other members of our senior management and senior financial team.Such Code of Ethics complies with the requirements of the Sarbanes Oxley Act of 2002 and the rules thereunder for codes of ethics applicable to such officers.Our Board of Directors will continue to evaluate its role and responsibilities with respect to new legislative and other requirements of the SECA copy of our Code of Business Conduct and Ethics was filed with the Securities and Exchange Commission as an exhibit to our Quarterly Report on Form 10-KSB on October 16, 2003. We will also provide a copy of the Code of Business Conduct and Ethics to any person without charge, upon request. Requests can be sent to SmarTire Systems Inc., #150 - 13151 Vanier Place, Richmond, British Columbia, Canada V6V 2J1 or via e-mail at info@smartire.com. ITEM 10. EXECUTIVE COMPENSATION The following table presents information concerning the total compensation of our chief executive officer and our two other most highly compensated officers, or our Named Executive Officers, for services rendered to us in all capacities for the fiscal year ended July 31, 2007. -34- Summary Compensation Table Summary Compensation Name and Principal Position Year Salary Bonus (2) Option awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compen- sation Total ($) Dave Warkentin Principal Executive Officer 2007 $176,117 - $115,201 - - $13,324(2) $304,642 Jeff Finkelstein Chief Financial Officer 2007 $156,435 - $26,442 - - - $182,877 Shawn Lammers Vice-President, Engineering 2007 $139,601 - $21,815 - - - $161,416 * The average of the closing foreign exchange rates for fiscal 2007 as calculated by using the reported daily rates posted by the Federal Reserve Bank of New York, was CDN$1.1258 to every US$1.00. For the purposes of this table, executive compensation paid in Canadian currency to the Named Executive Officers has been converted into United States currency at the rate of CDN$1.1258 to every US$1.00. (1) The value of perquisites and other personal benefits, securities and property for the Named Executive Officers that do not exceed the lesser of $10,000 or 10% of the total of the annual salary and bonus is not reported herein. (2) Represents sales commissions of $ 20,125 and $13,424 earned by Mr. Warkentin during fiscal 2006 and 2007 respectively. The commissions were earned while he was in the position of Vice-President of Sales and Marketing. A description of the methodology and assumptions used in valuing the option awards granted to our officers and directors during the year ended July 31, 2007 is provided in Note 12 to the consolidated financial statements attached to this Annual Report.
